MEMORANDUM **
In these consolidated appeals, Ramon Lorenzo Medina-Cota appeals from his guilty-plea conviction and 75-month sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326, and from his revocation of supervised release and 12-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Medina-Cota’s counsel has filed a brief stating there are no grounds for relief. We have provided the appellant with the opportunity to file a supplemental brief. No pro se brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, the district court’s judgments are AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.